NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued August 7, 2018 
                                Decided August 16, 2018 
                                             
                                         Before 
 
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
No. 17‐3217 
 
TAMARA SIMIC,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 1:15‐cv‐00019 
CITY OF CHICAGO,                                  
      Defendant‐Appellee.                        Sharon Johnson Coleman, 
                                                 Judge. 
 

                                       O R D E R 

        Tamara Simic received a ticket and $100 fine for texting while driving in Chicago. 
After failing to pay the fine or appear for a hearing, the City obtained a $540 default 
judgment against her, reflecting the maximum fine of $500 plus $40 in administrative 
costs. Simic then sued the City of Chicago, alleging that enforcement of Chicago’s cell 
phone ordinance violated her rights under the United States Constitution and Illinois 
law. She also sought over $1 million in damages, certification of a plaintiff class, and a 
preliminary injunction to prevent enforcement of the ordinance throughout Chicago. 
The City then non‐suited the case, thereby eliminating Simic’s obligation to pay any 
judgment or fine or otherwise respond to the original ticket. Simic never paid any 
No. 17‐3217                                                                             Page  2 
 
money. The district court denied Simic’s motion for a preliminary injunction, and we 
affirmed, explaining not only that “Simic does not have standing to seek injunctive 
relief” and “seems unable to show any injury in fact to support her claim for damages,” 
but also that her “claimed threat of future injury is conjectural.” Simic v. City of Chicago, 
851 F.3d 734, 738 (7th Cir. 2017). 
         
        We closed our prior opinion by encouraging the district court to “consider 
dismissing Simic’s suit for lack of subject matter jurisdiction.” Id. at 740. After receiving 
briefing on the question, the district court granted the City’s motion to dismiss, 
reasoning that the City’s dismissal of the original action to enforce the ticket left Simic 
without any injury to sustain subject matter jurisdiction in federal court. 
          
        Simic has appealed again, reiterating the arguments she raised in her first appeal. 
Indeed, as best we can tell, nothing has changed: the City has not reinstated any 
administrative action; Simic owes no fine for the original infraction; and her points 
about the possibility of a future infraction rest on the same conjecture that led to the 
denial of her motion for a preliminary injunction and, ultimately, dismissal of her 
lawsuit. 
          
        In these circumstances, we lack subject matter jurisdiction. Even entertaining the 
assumption that Simic may have had standing on the day she filed her complaint 
challenging the City’s ordinance, any injury entirely dissipated with the City’s non‐suit. 
And settled law prevents us from speculating that Simic may be ticketed at some point 
in the future for texting while driving within the City of Chicago. See City of Los Angeles 
v. Lyons, 461 U.S. 95, 105 (1983); see also Capeheart v. Terrell, 695 F.3d 681, 684‐85 (7th Cir. 
2012). Indeed, it is this necessity to speculate about future injury—to somehow 
conclude that the conduct Simic challenged in her original complaint can reasonably be 
expected to recur—that leads us to conclude that we have no live controversy before us. 
See O’Shea v. Littleton, 414 U.S. 488, 495‐96 (1974). Finally, Simic has said nothing in this 
second appeal to cause us to revisit our prior conclusion that, in these circumstances, 
she cannot bring claims on behalf of a class, whether ticketed in the past or not.   
         
        Accordingly, the judgment of the district court is AFFIRMED.